NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

K-TECH TELECOMMUNCATIONS, INC.,
Plaintiff-Appellant,

V.

DIRECTV,
Defendant-Appellee.

2012-1446

Appea1 from the United States District Court for the
Centra1 District of California in case no. 11-CV-9370,

Judge R. Gary Klausner.

ON MOTION

ORDER

Upon consideration of DIRECTV’s unopposed motion
for an extension of time, until October 15, 2012, to file its
response brief,

IT Is ORDERED THAT:

The motion is granted DIRECTV’S response brief is
due October 15, 2012.

K-TECH TELECOMMUNICATIONS V. DIRECTV 2

FoR THE CoURT

SEP 1 4  /s/ Jan Horbaly
Date J an Horba]y
Clerk

ccc Darin W. Snyder, Esq.
Patrick F. Bright, Esq.

525 usTgounfi)'i§Pre/us wh

sFensn/\\.c\ncun
SEP 14 2012

JAN HORBALY
CLERK